DETAILED ACTION

 	This communication is in response to the application filed on 12/27/2021.
 	After a thorough search and examination of the present application and in light of the prior art made of record, double patenting review, applicant's amendment and the examiner's amendment stated below, claims 1-7, 9-17 and 19 (renumbered as 1-17) are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant attorney Anthony R. Curro on March 17, 2022 (Please see the Examiner Initiated Interview Summary for detailed interview discussion). 


AMENDMENTS TO THE CLAIMS


1. (Previously Presented) A computer-implemented method for determining intent of a natural language query provided to a question answering (QA) system, the method comprising:
analyzing a natural language query provided to the QA system by a user to identify a first intent of the query, the query analyzed to determine the first intent by using machine learning, deep learning, or one or more natural language processing algorithms to extract one or more keywords or phrases from which the first intent may be identified;
obtaining a frequency distribution of the occurrences of known query intents for a knowledge base with which the QA system is associated, the frequency distribution comprising a first portion comprising a set of query intents having a lower frequency of occurrence than query intents not in the first portion;  
obtaining a map associated with the frequency distribution, the map defining associations between query intents in the first portion and query intents not in the first portion of the frequency distribution; and
responsive to determining the identified first intent is in the first portion of the frequency distribution, determining, based on the map, a second query intent for the query associated with the first intent and not in the first portion of the frequency distribution.

2. (Original) The method of claim 1, wherein obtaining a frequency distribution comprises:
generating a frequency distribution of the occurrences of known query intents for the knowledge base with which the QA system is associated;

defining a first portion of the frequency distribution such that first portion includes the identified set of query intents.

3. (Original) The method of claim 2, further comprising determining the threshold frequency of occurrence based on a power law relationship.

4. (Original) The method of claim 1, wherein the frequency distribution is a rank-frequency distribution of the occurrences of known query intents for the knowledge base, and wherein the first portion comprises a tail segment of the rank-frequency distribution comprising a set of query intents having a lower rank than query intents not in the tail segment.  

5. (Original) The method of claim 4, further comprising:
defining the tail segment based on a threshold rank value, such that the tail segment consists of query intents having a lower rank than the threshold rank value.

6. (Original) The method of claim 1, wherein obtaining a map associated with the frequency distribution comprises:
analyzing known query intents for the knowledge base so as to identify a correlation between a primary query intent in the first portion and a secondary query intent not in the first portion; and


7. (Original) The method of claim 6, wherein analyzing known query intents for the knowledge base comprises processing the known query intents with a clustering algorithm.

8. (Cancelled) 

9. (Original) The method of claim 1, further comprising:
generating an output query for the user based on the second query intent, the output query being configured to request the user confirm or clarify an intent of the query provided to the QA system.

10. (Previously Presented) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform, when run on a computer network, a method for determining intent of a natural language query provided to a question answering (QA) system comprising the steps of:
analyzing a natural language query provided to the QA system by a user to identify a first intent of the query, the query analyzed to determine the first intent by using machine learning, deep learning, or one or more natural language processing algorithms to extract one or more keywords or phrases from which the first intent may be identified;

obtaining a map associated with the frequency distribution, the map defining associations between query intents in the first portion and query intents not in the first portion of the frequency distribution; and
responsive to determining the identified first intent is in the first portion of the frequency distribution, determining, based on the map, a second query intent for the query associated with the first intent and not in the first portion of the frequency distribution.

11. (Currently Amended) A system including a processing unit and computer memory for determining intent of a natural language query provided to a question answering (QA) system, the system comprising:
a processing component configured to analyze a natural language query provided to the QA system by a user to identify a first intent of the query, the query analyzed to determine the first intent by using machine learning, deep learning, or one or more natural language processing algorithms to extract one or more keywords or phrases from which the first intent may be identified;
an interface component configured to obtain a frequency distribution of the occurrences of known query intents for a knowledge base with which the QA system is associated, the frequency distribution comprising a first portion comprising a set of query intents having a lower frequency of occurrence than query intents not in the first portion, 
a query analysis component configured, responsive to determining the identified first intent is in the first portion of the frequency distribution, to determine, based on the map, a second query intent for the query associated with the first intent and not in the first portion of the frequency distribution.

12. (Original) The system of claim 11, wherein the interface component comprises a data analysis component configured to:
generate a frequency distribution of the occurrences of known query intents for the knowledge base with which the QA system is associated;
identify a set of query intents having a lower frequency than a threshold frequency of occurrence; and
define a first portion of the frequency distribution such that the first portion consists of the identified set of query intents.

13. (Original) The system of claim 12, wherein the data analysis component is further configured to determine the threshold frequency of occurrence based on a power law relationship.

14. (Original) The system of claim 11, wherein the frequency distribution is a rank-frequency distribution of the occurrences of known query intents for the knowledge base, 

15. (Currently Amended)  The system of claim [[4]] 14, wherein the system is configured to define the tail segment based on a threshold rank value, such that the tail segment consists of query intents having a lower rank than the threshold rank value.

16. (Original) The system of claim 11, wherein the interface component comprises a mapping component configured to:
analyze known query intents for the knowledge base so as to identify a correlation between a primary query intent in the first portion and a secondary query intent not in the first portion; and
define an association between the primary and secondary query intents based on the identified correlation.

17. (Original) The system of claim 16, wherein analyzing known query intents for the knowledge base comprises processing the known query intents with a clustering algorithm.

18.  (Cancelled) 

19. (Original) The system of claim 11, further comprising:
.


REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 10, & 11. More specifically, the prior art of record does not specifically suggest analyzing a natural language query provided to the QA system by a user to identify a first intent of the query, the query analyzed to determine the first intent by using machine learning, deep learning, or one or more natural language processing algorithms to extract one or more keywords or phrases from which the first intent may be identified;
obtaining a frequency distribution of the occurrences of known query intents for a knowledge base with which the QA system is associated, the frequency distribution comprising a first portion comprising a set of query intents having a lower frequency of occurrence than query intents not in the first portion;  
obtaining a map associated with the frequency distribution, the map defining associations between query intents in the first portion and query intents not in the first portion of the frequency distribution; and

Dependent claims 2-7, 9, 12-17 & 19, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al discloses US 2019/0318009 A1 SYSTEMS AND METHODS FOR
PROVIDING FEEDBACK FOR NATURAL LANGUAGE QUERIES.
Delli Santi et al discloses US 2008/0243611 A1 System for determining local intent in a search query.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166